Order entered June 27, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00690-CV

                       IN RE SAMUEL RAITHEL GROSS, Relator

                    Original Proceeding from the Probate Court No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. PR-70-02216-2

                                          ORDER
                 Before Justices Whitehill, Partida-Kipness, and Pedersen, III

        Based on the Court’s opinion of this date, we DISMISS this proceeding for want of

jurisdiction.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE